
	

113 HR 855 IH: Optometric Equity in Medicaid Act
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 855
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Hall (for
			 himself, Ms. Schakowsky,
			 Mr. Terry,
			 Ms. Lofgren,
			 Mr. Loebsack,
			 Ms. Bonamici,
			 Mr. Doggett,
			 Mr. Ellison,
			 Mr. Blumenauer,
			 Mr. Cicilline,
			 Ms. Norton,
			 Mr. Keating, and
			 Mr. Whitfield) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  Medicaid coverage of optometrists.
	
	
		1.Short titleThis Act may be cited as the
			 Optometric Equity in Medicaid
			 Act.
		2.Requiring
			 coverage of services of optometrists
			(a)In
			 GeneralSection 1905(a)(5) of the Social Security Act (42 U.S.C.
			 1396d(a)(5)) is amended—
				(1)by striking
			 and before (B); and
				(2)by inserting
			 before the semicolon at the end the following: , and (C) medical and
			 other health services (as defined in section 1861(s)) as authorized by State
			 law, furnished by an optometrist (described in section 1861(r)(4)) to the
			 extent such services may be performed under State law.
				(b)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) shall take effect 90 days after the date of the enactment of
			 this Act and shall apply to services furnished and other actions required on or
			 after such date.
				(2)Rule for changes
			 requiring state legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by subsection (a), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
				
